DETAILED ACTION
Response to Amendment
Claims 8-11 and 13 are no longer interpreted under 35 U.S.C. 112(f) as the amended claims now recite sufficient structure to perform the claimed functions.  The cancellation of claim 12 is also acknowledged.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-11, 13-17, and 19-23 are allowed.
Independent claim 1 recites the following limitation: “wherein adjusting the first target bit rate according to the first difference value comprises: obtaining the adjusted first target bit rate by subtracting the first difference value from the first target bit rate, in response to determining the first difference value is greater than zero and is less than or equal to a preset difference value; and calculating a weighted value of a second difference value between the first difference value and the preset difference value, in response to determining the first difference value is greater than the preset difference value, and obtaining the adjusted first target bit rate by subtracting the preset difference value and the weighted value from the first target bit rate”.  This limitation of independent claim 1 in combination with the other limitations recited in the claim is the reason for allowance.
Dependent claims 2-4, 6 and 7, independent claim 8, dependent claims 9-11 and 13, independent claim 14, and dependent claims 15-17 and 19-23 are allowed for the same reasons as those discussed above for independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Tuesday 8:00AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS

Art Unit 2488


/Kristin Dobbs/
Patent Examiner, AU 2488

/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488